COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judges Benton and Coleman
Argued at Salem, Virginia


ERNEST EDWARD BRUMMETT

v.          Record No. 0485-94-3             MEMORANDUM OPINION
                                       BY JUDGE SAM W. COLEMAN III
COMMONWEALTH OF VIRGINIA                      JANUARY 11, 1996


            FROM THE CIRCUIT COURT OF THE CITY OF DANVILLE
                        James F. Ingram, Judge
            Glenn L. Berger (Shreve & Berger, on brief),
            for appellant.

            Robert B. Beasley, Jr., Assistant Attorney General
            (James S. Gilmore, III, Attorney General, on brief),
            for appellee.



     Ernest Edward Brummett appeals his convictions on two

charges of forcible sodomy, one charge of inanimate sexual

penetration, and two charges of aggravated sexual battery.   The

charges were based on allegations of numerous sexual acts

committed against W and K, two eleven-year-old girls.

     The defendant contends that the trial court erred by

refusing to sustain his pretrial motion that the Commonwealth

disclose copies of the victim's statements to the police,

refusing to admit forensic evidence showing that semen found on a

bedspread was not from him, refusing to admit the full transcript

of his statement to the police to rebut the Commonwealth's use of

part of the statement, and admitting a drawing W made of a

vibrator.    We hold that the trial court erred by not requiring

the Commonwealth to provide the defendant with W's statements to
the police, and by not admitting the forensic evidence which

proved that the semen was not from him.      The errors were not

harmless.   Accordingly, we reverse the defendant's convictions

and remand for such further proceedings as the Commonwealth may

be advised.
                       I. Pretrial Discovery

     The defendant filed a pretrial discovery motion requesting

copies of three statements W gave police and one statement K gave

police.   The Commonwealth's attorney provided the defendant a

summary of "favorable evidence and statements," which was a

summary of the girls' statements, but did not allow the defendant

to examine the victim's verbatim statements.     After reviewing

transcripts of the verbatim statements in camera, the trial court

ruled that the statements were not exculpatory and overruled the

defendant's motion to obtain the statements.
                              II.    Facts

     The Commonwealth relied on the testimony of W and K to prove

the charges.   No medical or other physical evidence corroborated

the victims' testimony.

     W's mother worked for the defendant for nine months

beginning in March of 1987.    She left her job with the defendant

around December 1988 or January 1989, but in March 1988 the

defendant had agreed to help her care for W.     From March 1988

until June 30, 1993, W regularly stayed with the defendant after

school while her mother was at work, during which time she spent


                                    -2-
several nights at the defendant's home.

     W testified that beginning shortly before her sixth birthday

in 1987 and continuing until she filed a complaint on

July 1, 1993, the defendant committed numerous sexual assaults

against her.   Prior to her sixth birthday, the defendant

attempted to "french kiss" her, and approximately two months

after that incident, he attempted to remove her pants.   About

five months later, the defendant exposed his penis to W, removed

her pants, and rubbed her vagina with his fingers.   The defendant

engaged in similar conduct "once or twice a week" thereafter.

Sometimes he touched her genitals or fondled her breasts.   Other

times, he placed his penis on her genitals and ejaculated, or

placed "it up to [her] mouth."   The defendant also tied "W" to a

chair with rope and placed his penis between her legs on several

occasions.   W testified that the defendant never penetrated her

vagina with his penis.
     W further testified that when she was seven or eight years

old, the defendant began to place his penis in her mouth.   Also,

when W was nine, the defendant began to lick her genitals, and

when she was ten, he placed a vibrator in her rectum and vagina.

In addition, the defendant showed W movies containing graphic

sexual material, and on one occasion, performed on W a sexual act

depicted in one of the movies.

     On June 30, 1993, W and her friend K spent the night at the

defendant's house and swam in his pool.   W testified that the



                                 -3-
defendant asked the girls if they wanted to go "skinny dipping"

with him, which they refused.    When K went inside the house to

use the bathroom, the defendant grabbed W, removed her bathing

suit, and placed his penis between her legs.     After K returned,

the girls swam for a few more minutes before leaving the pool.       W

saw the defendant attempt to remove K's suit as he helped her get

out of the pool.

        Later that evening, W and K were in the defendant's living

room.    W was lying on a mattress on the floor and K was lying on

a couch.    W testified that the defendant came into the room and

that she heard him whispering to K.     The defendant then

approached W and touched her breasts and genitals as she lay

under some covers on the mattress.      W kicked the defendant and he

went back to K, where he whispered in K's ear and pulled his

pants down, exposing his penis to K.     K kicked the defendant, but

he was able to remove her pants.    Although W did not see anything

else, she "heard somethin[g] tear," and heard the defendant tell

K, "you know you want it."    The defendant came back to W and

"tried to mess with [her]" again, but she kicked him and he left

the room.
        After the defendant left, the girls went outside and K told

W that the defendant "had been messing with her . . . all the

times that [she had visited his house]."     The girls decided to

run away and went inside the house to gather some items.     They

walked to K's babysitter's house and called K's parents.



                                  -4-
     In the course of her testimony, W stated that on several

occasions, W and K had showered at the defendant's house and that

he had reached into the shower and touched their private parts.

She also claimed that she witnessed the defendant attempt to

place his penis between K's legs on one occasion.

     K testified that she began visiting W at the defendant's

home in the spring of 1993.   She claimed that the defendant

touched her and W on the chest and between their legs while they

showered, that he touched their private parts while they swam in

the pool, and that he showed them "dirty movies."   K also

testified that on June 30, 1993, the defendant grabbed her

between the legs while she was in the pool.   Later that night, he

attempted to remove her shorts while she lay on the couch in his

living room, and as a result he ripped her underwear.   He also

asked her if he could "put [his] `thing' in [her]."
     The defendant denied all the allegations.    He offered the

testimony of two forensic experts who testified to the lack of

physical evidence supporting the allegations.    In addition, he

offered the testimony of two of W's teachers, who stated that

they had not observed any problems with W and that she appeared

to have a normal relationship with the defendant.   One of the

teachers testified that she had visited the defendant and W at

the defendant's home and had not noticed any problems between the

defendant and W.

     T, the defendant's seven-year-old nephew, testified that W



                                -5-
had pulled his pants down and climbed on top of him two weeks

before the complaint was filed against the defendant.   The

defendant testified that he discovered the children in this

position and he admonished them.    T's father confirmed that the

defendant had reported this incident to him.   According to the

defendant, W had fabricated the allegations of sexual assault

against him because she feared the defendant would tell her

mother about the incident with T.
     During the trial, the court refused to allow the defendant

to introduce results from DNA tests which showed that semen

stains found on a bedspread recovered from the defendant's home

were not from the defendant.   The trial court also refused to

allow the defendant to admit the full text of a statement he gave

to the police in order to rebut the Commonwealth's use of a

portion of that statement.   Furthermore, the court, over the

defendant's objection, admitted a drawing W made of the vibrator

that she claimed the defendant used on her.
                        III. The Statements

     An accused has no general right to discovery in criminal

cases.   Stotler v. Commonwealth, 2 Va. App. 481, 483, 346 S.E.2d
39, 40 (1986).   Nonetheless, the prosecution must disclose all

evidence favorable to a defendant and material to either guilt or

punishment.   Brady v. Maryland, 373 U.S. 83, 87 (1963); MacKenzie

v. Commonwealth, 8 Va. App. 236, 243, 380 S.E.2d 173, 177 (1989).

When a prosecutor is uncertain about whether evidence is, or


                                -6-
will prove to be, exculpatory, the prosecutor withholds

disclosure of that evidence at the risk of ultimately wrongfully

depriving an accused of favorable evidence to which the accused

is constitutionally entitled.

     Where the prosecutor is in doubt about whether evidence is

exculpatory, the prosecutor may submit the evidence to the trial

judge for an in camera review in order to determine whether the

evidence must be disclosed.     Cherricks v. Commonwealth, 11 Va.

App. 96, 102, 396 S.E.2d 397, 400 (1990).     Nevertheless, at that

juncture, the trial judge, who probably is not as well informed

about the issues in the case as the attorneys, may not be able to

ascertain whether the requested material is or will be germane to

determining guilt or punishment.    However, evidence is

exculpatory under Brady and, therefore, is discoverable if the
defendant could have used it for impeachment purposes.      United

States v. Bagley, 473 U.S. 667, 676 (1985); Robinson v.

Commonwealth, 231 Va. 142, 150, 341 S.E.2d 159, 164 (1986);
MacKenzie, 8 Va. App. at 243, 380 S.E.2d at 177.

     The defendant claims that W's statements to the police were

exculpatory because they were inconsistent with each other and

with testimony elicited at trial.      These inconsistencies were

exculpatory and material because, according to the defendant, the

Commonwealth's case depended almost exclusively upon W's

credibility.   For example, the defendant notes that at one point

during W's statements she indicated that the defendant had never



                                 -7-
placed his penis in her mouth, which would have exonerated the

defendant on the sodomy charge if believed by the jury.

Therefore, the defendant contends that this is but one example of

how his right to a fair trial was compromised by the

Commonwealth's failure to provide him with verbatim copies of the

statements.

     W's statements contained several other inconsistencies.

Most significantly, W's statements to the police that the

defendant forced her to engage in fellatio were inconsistent.    On

July 1, 1993, W gave the following responses during questioning

by Detective D.L. Goss:
     Q. In the last few years? Has [the defendant] ever
     asked you to put his [penis] in your mouth?

     A. Yes.

     Q. You ever done that?

     A. No. The same thing as that. I tried not to, but he
     would take and he'd push my head down there toward it,
     and I'd would [sic] be jerking my head away, when, when
     he'd put my head back, and sometimes I'd jerk it away,
     and it popped, my neck would pop.

                          * * * * * * *

     Q. . . . And he's never made you put it, actually put
     it in your mouth?

     A. No.

                          * * * * * * *

     Q. But you never had, never have had his [penis] in
     your mouth?

     A. Not, not except the times there when he would push
     it on me. He would push it in my mouth.

     Q. Then you have had his [penis] in your mouth?


                               -8-
       A. Yes.

       Q. What did you do with it?

       A. I would try to pull back, and, and it was "yucky
       tasting," and everything, and I tried to get, pull
       back, and he would--

On July 9, Detective Nancye Snow took a second statement from

"W":
       Q. O.K. Ah, another important question.   Did he put
       his penis in your mouth?

       A. Yes, but I didn't want him to, and--
       Q. Well, honey, we know you didn't want him to. We
       just have to have the facts that he did. You know, we
       know you were unwilling, but you are not on trial. We
       just have to have all the facts, and get everything
       lined up. O.K. Ah, the first time he did this, how
       old were you?

       A. I think I was about, I was getting to turn 5
       [unintelligible]--

       Q. So somewhere around October, before your 5th
       birthday, he made you take his thing in your mouth?

       A. Yes.

                            * * * * * * *

       Q. O.K. Ah, awhile ago, I asked you if he held you
       down when he ah, put his penis in your mouth. Did he
       ever hold your head?

       A. Yes, he--

       Q. Make you move your head in a certain way, or
       something like this?

       A. He would take, like sometimes he would be standing
       up, and he would make me get on my knees, and he would
       hold the back of my hand up to his thing, and stick it
       in my mouth. And he would tell me to try to take out
       his thing, and I would try to, I'd be trying to get it
       out of my mouth, and he would take and hold his thing,
       and push some more into my mouth.



                                 -9-
Although W asserted in each of her statements that the defendant

had forced her to commit fellatio, her initial negative response,

given on July 1, to the question of whether the defendant placed

his penis in her mouth was crucial evidence to the defendant's

case, not only for impeachment purposes, but also for supporting

his claim that he did not commit the act.    See Bowman v.

Commonwealth, 248 Va. 130, 133, 445 S.E.2d 110, 112 (1994)

(noting the defendant's claim that the undisclosed police report

"called [the police officer's] credibility into question" and

supported the defendant's claim of misidentification).
     W's statements to the police on July 1 and July 9 were also

inconsistent with her trial testimony about what happened on the

night of June 30, 1993.   In her pretrial statements, W claimed

that she was asleep on a mattress in the defendant's living room,

and that he woke her when he rubbed her private parts.   W stated

that she "got away from" the defendant and checked on K, who was

lying on a couch in the living room.   K then asked W to accompany

her outside, and once outside, K told W that the defendant "had

been doing things to her, like rubbing her [private parts], and

feeling her breasts, and stuff like that."   At trial, however, W

testified that she was awake before the defendant came over to

where she was lying and began to rub her.
     Q. Okay. And then did the defendant come in the room?

     A. Yes sir, he came in the room, and he went over to
     [K], and I heard a whispering, and then after he went
     over to [K], he came over to me, and he took and
     reached up under the covers, and tried to rub me
     between my legs --

                               -10-
W also testified that after the defendant left her alone she saw

him go back to where K was, take out his penis, and attempt to

pull down K's pants.   W claimed that she heard K tell the

defendant to stop and that the defendant replied, "Oh, you know

you want it."   In her pretrial statements, W did not mention

witnessing the defendant do anything to K or hearing an exchange

between K and the defendant.

     There were other inconsistencies between W's testimony at

trial and the statements she gave the police.   At trial, she

testified that the defendant threatened to shoot her mother, her

father, and himself if she told anyone about his conduct.    He

also told her that even if he did not kill her family, her mother

would go to jail and she would be placed in a foster home.

However, in her pretrial statements W did not mention that the

defendant had threatened to kill her parents; she mentioned only

that he told her that she and her mother would go to jail.
     Furthermore, W did not mention in any of the three pretrial

statements that the defendant had reached into the shower and

fondled her and K.   Moreover, W had told Detective Snow that the

defendant had committed cunnilingus "[o]nce or twice," while she

testified at trial that this conduct occurred approximately

twenty times.

     During the in camera review of W's statements, the trial

judge was not in a position to know that W's statements would be

inconsistent with her testimony.   Nonetheless, it was apparent


                               -11-
that W's credibility would be crucial to the Commonwealth's case

and that the defendant's ability to effectively impeach W in the

event her testimony was inconsistent with the statements would be

hampered without access to the verbatim statements.   Moreover,

during the in camera review the exculpatory nature of the

pretrial statements with respect to the fellatio charge was

apparent.   And although the Commonwealth's attorney may have

acted in good faith by submitting the statements for an in camera

review, the Commonwealth must accept the risk that the statements

would prove to be exculpatory and, therefore, material to which

the accused would be entitled.    See Cherricks, 11 Va. App. at

102, 396 S.E.2d at 401.

     W's statement that the defendant never placed his penis in

her mouth was highly relevant to determining W's credibility and,

therefore, was essential to the defendant's ability to impeach W.

 See Robinson, 231 Va. at 150, 341 S.E.2d at 164 (holding that

"[t]he impeachment value alone makes the [evidence]

exculpatory").   Similarly, W's statements that were inconsistent

with her trial testimony were relevant to impeach her

credibility.    "When the `reliability of a given witness may well

be determinative of guilt or innocence,' evidence affecting the

credibility of that witness should not be concealed by the

prosecution."    Burrows v. Commonwealth, 17 Va. App. 469, 472, 438
S.E.2d 300, 303 (1993) (quoting Napue v. Illinois, 360 U.S. 264,

269 (1959)).    Accordingly, the trial court erred by holding that


                                 -12-
W's statements were not exculpatory and overruling the

defendant's motion to obtain a verbatim copy of the statements.

        Even though the statements were exculpatory, the defendant

is not entitled to a new trial unless the statements were

material.     Humes v. Commonwealth, 12 Va. App. 1140, 1143, 408
S.E.2d 553, 555 (1991).    "[E]vidence is material only if there is

a reasonable probability that, had the evidence been disclosed to

the defense, the result of the proceeding would have been

different.    A `reasonable probability' is a probability

sufficient to undermine confidence in the outcome."       Bagley, 473

U.S. at 682. 1

        Because the victims' testimony was the only evidence

supporting the charges, W's credibility was a crucial factor for

the jury in reaching its verdict.       Accordingly, any evidence
    1
      The standard of materiality for review of discovery
violations is the same for a direct appeal as it is for a
collateral attack. White v. Commonwealth, 12 Va. App. 99, 102,
402 S.E.2d 692, 695, aff'd, 13 Va. App. 284, 410 S.E.2d 412 (1991)
(en banc). That standard is the same whether or not the trial
court has conducted an in camera review of the material. See
Brooks v. United States, 516 A.2d 913, 917 (D.C. 1986) (applying
Bagley standard in a direct appeal when the trial court had
conducted an in camera inspection of the requested material);
Williams v. State, 544 So. 2d 782, 791-92 (Miss. 1987) (same);
State v. Allen, 590 N.E.2d 1272, 1275, 1277-78 (Ohio Ct. App.
1990) (same); State v. Benn, 845 P.2d 289, 298, 300-01 (Wash.
1993) (same). But see State v. Laurie, 653 A.2d 549, 552 (N.H.
1995) (holding that under the State Constitution, once the
defendant shows that the prosecution "knowingly withheld"
exculpatory evidence, the burden shifts to the prosecution "to
prove beyond a reasonable doubt that the undisclosed evidence
would not have affected the verdict"); State v. Marshall, 586 A.2d
85, 192 (N.J. 1991) (rejecting Bagley standard in favor of
"harmless constitutional error" standard when the defendant
specifically requests information).


                                 -13-
tending to cast doubt on her credibility was highly relevant to

the defendant's claim that W was fabricating the charges and that

he did not commit the offenses.   The Commonwealth's refusal to

disclose W's statements prevented the defendant from being able

to effectively cross-examine W.   "A factor in determining the

materiality of undisclosed information is `[a]ny adverse effect

that the prosecutor's failure to respond might have had on the

preparation and presentation of the defendant's case.'"    White,

12 Va. App. at 103, 402 S.E.2d 692, 695 (citing Bagley, 473 U.S.
at 683), aff'd, 13 Va. App. 284, 410 S.E.2d 412 (1991) (en banc).

     The Commonwealth contends that any error in not requiring

the Commonwealth to disclose W's statements was harmless because

whatever inconsistencies W's statements may have contained had a

minimal effect on the trial outcome when all of the evidence is

considered.   According to the Commonwealth, W gave detailed

accounts of numerous instances of sexual abuse, and for the most

part, her pretrial statements were consistent with her testimony.

In addition, K's testimony corroborated W's allegations about

what took place on June 30, 1993.

     The Commonwealth is correct that K's testimony largely

corroborated W's version of the June 30, 1993 events.   As to the

other allegations, however, the Commonwealth's case depended

solely on W's testimony.   Accordingly, the jury's findings

depended entirely upon W's credibility, and her pretrial

statements would have been critical to evaluating her


                               -14-
credibility.

     W's pretrial statements were particularly significant with

respect to the sodomy charges involving fellatio and cunnilingus.

 The Commonwealth contends that when W's pretrial statement that

the defendant never had his penis in her mouth is viewed in

context, it is clear that she was "saying that she never

voluntarily placed the defendant's penis in her mouth," but that

he forced her to do so.   Although the Commonwealth offers a

reasonable interpretation for W's inconsistent statements,

whether to accept the explanation and believe W's statements "was

wholly within the province of the jury."   Keener v. Commonwealth,

8 Va. App. 208, 214, 380 S.E.2d 21, 25 (1989).   Credibility was

the singular decisive issue in the case.   The Commonwealth's

failure to disclose W's statements precluded the defendant from

presenting the prior inconsistent statement to the jury, and

"prevented [him] from effectively using the [statements] for

purposes of challenging [W's] credibility."   Bowman, 248 Va. at

134, 445 S.E.2d at 112; see Burrows, 17 Va. App. at 472, 438
S.E.2d at 303 (reversing the defendant's convictions because the

Commonwealth failed to disclose the criminal record of a witness

when the record indicated "a real possibility of bias or a lack

of credibility for that witness").

     In addition, the Commonwealth's failure to disclose W's

statements prevented the defendant from effectively impeaching W

as to her claim that the defendant committed cunnilingus.



                               -15-
Although W told Detective Snow that the defendant had committed

cunnilingus one or two times, she testified at trial that this

conduct occurred "[m]aybe about twenty times."      This was a

significant variance that the defendant was unable to probe upon

cross-examining W.      In fact, the only question regarding the

cunnilingus charge that defense counsel asked W was why she did

not tell Detective Goss during her initial statement that the

defendant had put his mouth on her vagina.      Cf. Bowman, 248 Va.

at 134, 445 S.E.2d at 112 (holding that late disclosure of

exculpatory information did not prevent the defendant from

challenging the witness's credibility).
       Because W's testimony was the only evidence supporting the

charges of fellatio and cunnilingus and because there were

significant differences between her statements and her testimony,

there is a reasonable probability that the jury would have found

that the defendant did not commit these offenses if W's

statements had been disclosed to the defendant.      Moreover, if the

jury, after considering W's statements, had found that the

defendant did not commit fellatio or cunnilingus on W, it might

also have concluded that W and K fabricated the other

allegations.   Thus, the inconsistencies with respect to the two

charges of forcible sodomy were material to the defendant's guilt
                  2
on all charges.       And even though the jury could have found the
   2
      The inconsistencies in W's statements and testimony with
respect to what she saw and heard in the defendant's living room
on June 30, 1993, as well as her failure to mention in the
statements that the defendant had threatened her parents are not

                                  -16-
defendant guilty of the other charges, finding that the defendant

did not commit fellatio and cunnilingus may well have mitigated

his punishment.   See White, 12 Va. App. at 105, 402 S.E.2d at

696; Keener, 8 Va. App. at 216, 380 S.E.2d at 26.

     Although the charges here involve shocking and disturbing

conduct, they are charges that are easily made and difficult to

defend.   In a case where credibility is the most important issue,

withholding evidence that has significant impeachment value

deprived the defendant of his due process right to a fair trial.

 Accordingly, we hold that the statements were material to the

defendant's guilt and punishment and we reverse the defendant's

convictions.
                       IV. The DNA Evidence

     Although the Commonwealth's failure to disclose W's pretrial

statements requires reversal of the convictions, those issues

which may arise on remand must be addressed.   First, the

defendant contends that the trial court erred by excluding DNA

evidence which would have proven that the defendant was not the

source of a seminal stain found on a bedspread taken from his

house.

     At trial, W testified that some of the sex acts had taken
sufficient alone to undermine confidence in the result of the
trial. Nonetheless, these inconsistencies did possess impeachment
value, and when combined with the inconsistencies in W's
allegations of fellatio and cunnilingus, support the conclusion
that there was a reasonable probability that the jury would have
reached a different result if the defendant had been able to
impeach W with her statements.



                               -17-
place on a particular bedspread, and that the defendant had

ejaculated on the bedspread.   This bedspread was turned over to

the police.   Out of the presence of the jury, the defendant

proffered testimony by Elizabeth Bush, a forensic scientist, and

Robert Scanlon, a DNA specialist.       Bush testified that she had

identified a seminal stain on the bedspread and delivered the

stain to Scanlon for analysis.    Scanlon testified that his tests

excluded the defendant as a possible donor of the stain.        The

trial court held that this DNA evidence was irrelevant.
     Evidence is relevant and admissible that tends "to cast any

light upon the subject of the inquiry . . . [or] add force and

effect to a party's defense" so long as it does not violate any

rules of admissibility.   Cash v. Commonwealth, 5 Va. App. 506,

510, 364 S.E.2d 769, 771 (1988) (citations omitted).      The

defendant did not seek to introduce the evidence merely to show

that other persons had ejaculated on the bedspread, but rather to

exclude him as the person who had deposited the semen.      The DNA

evidence was, at least, minimally relevant because it tended to

exclude the defendant as having deposited semen on the bedspread

where W said he had ejaculated.    Failure to admit relevant

evidence is presumed prejudicial "unless it clearly appears from

the whole record that such evidence, if it had been admitted,

could not have changed the result."       Id. at 511, 364 S.E.2d at

772 (quoting Speller v. Commonwealth, 2 Va. App. 437, 443, 345
S.E.2d 542, 546-47 (1986)).    On retrial the evidence should be


                                 -18-
admitted.
                  V. The Defendant's Statement

     As rebuttal evidence, the Commonwealth introduced a portion

of the defendant's statement to Detective D.L. Goss in which the

defendant characterized W as a "sweet person."   In addition,

Detective Goss testified that the defendant did not mention the

incident between W and T in his statement.   The defendant

contends that the trial court erred by refusing to admit his

entire statement into evidence.    According to the defendant, the

entire statement was relevant because it established the context

in which the defendant characterized W as a "sweet person," and

established the context for the defendant's failure to mention

the incident between W and T.
     A statement proffered by the party who made it is generally

inadmissible hearsay unless it falls within an exception.    King

v. Commonwealth, 18 Va. App. 57, 59, 441 S.E.2d 704, 705 (1994).

"A defendant may introduce his or her own prior consistent

statements when the prosecution suggests that the defendant has a

motive to falsify, alleges that the defendant's testimony is a

recent fabrication, or attempts to impeach the defendant with a

prior inconsistent statement."    Id.

     Although the defendant's characterization of the victim as a

"sweet person" has little or no relevance, to the extent that the

statement tends to impeach the defendant's characterization of

W's testimony as false, the context in which the statement was



                                 -19-
made is equally relevant to explain what was meant by W being a

"sweet person."     Accordingly, if the defendant's prior statement

that W is a "sweet person" is admitted on remand, the context in

which it was made is admissible.
                            VI. The Drawing

     The trial court allowed the Commonwealth to introduce a

drawing by W of the vibrator the defendant allegedly used.

According to the defendant, the trial court erred by admitting

the drawing because it was nonverbal hearsay offered to prove the

truth of W's description of the vibrator.     W testified and the

sketch or drawing that she previously made is not hearsay.

Harrison v. Commonwealth, 9 Va. App. 187, 189-90, 384 S.E.2d 813,

815 (1989).   In Harrison, the Court held that a police artist's

composite sketch was not hearsay because it was like a

photograph.   Id.    We find no distinction between the sketches.

Accordingly, the trial court did not err by admitting it.

     We reverse the defendant's convictions and remand the case

for further proceedings if the Commonwealth be so advised.
                                              Reversed and remanded.




                                 -20-